TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00191-CR


Larry Ralph Elliott, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 02-257-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was due October 8, 2003.  No brief has been filed on
appellant's behalf, and appointed counsel did not respond to the notice that the brief is overdue.
Appellant's counsel, Mr. John R. Duer, is ordered to file a brief in appellant's behalf
no later than December 29, 2003.  If counsel does not comply with this order, the district court will
be instructed to appoint substitute counsel to represent appellant on this appeal. 
It is ordered December 1, 2003.

Before Justices Kidd, Patterson and Puryear
Do Not Publish